DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Examiner acknowledges receipt of amendment/arguments filed 01/06/2021.  The arguments set forth are addressed herein below.  Claims 1-17 and 19-21 remain pending, Claim 21 has been newly added, and Claim 18 has been currently canceled.  Currently, Claims 1-3 and 16-17 have been amended.  No new matter appears to have been entered.
The amendment to Claim 16 is sufficient to overcome the corresponding 35 USC 112 rejection.  The corresponding rejection has been withdrawn.
Terminal Disclaimer
The terminal disclaimer filed on 01/06/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10,453,311 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Claim Objections
Claim 3 is objected to because of the following informalities:  Claim 3 states, “the at least one camera” in line 2.  However, this should state, “at least one camera”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the at least one weather sensor device" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-17 and 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amaitis et al. (US 2013/0157735 A1) (henceforth, “Amaitis”) in view of Williams et al. (US 2013/0225282 A1) (henceforth, “Williams”) in further view of Mattice et al. (US 2007/0259716 A1) (henceforth, “Mattice”).
Regarding claims 16-18, Amaitis teaches a system and method for live sporting event wagering, comprising:
Providing at least one sensor device (e.g., a camera in Para. 133 and live video footage in Para. 210), and at least one user device (e.g., a user’s television or computer monitor, radio, mobile phone, or other output device) , and at least one computing platform (e.g., server 2 in Para. 122); constructed and configured in network communication with the at least one computing platform (e.g., servers 2 coupled to one or more data providers 8a-8n, one or more end users 10a-10n in Para. 126);
wherein the at least one sensor device capturing and transmitting live event data relating to a live sporting event to the at least one computing platform in real time (e.g., data provider 8 may provide event and/or wager-related information in real time);
the at least one computing platform aggregating and analyzing the live event data, thereby creating analyzed data (e.g., server 2 may store, access and otherwise interact with various sources of data in Para. 140-141 and wherein state information is data from one or more sources analyzed and used to determine or update probabilities associated with the outcomes in Para. 183-184);
the at least one computing platform setting odds for wagering in the live sporting event based on the analyzed data in real time (e.g., odds for each event, such as a strike-out, may be calculated based on an odds database and algorithm stored on the system and the algorithm may use information from the real sport (such as a player's batting average), may be updated based on in-game events in Para. 113, and during the event, a plurality of possible future states of the event and their associated probabilities (and odds) may be determined based on the state information, historical information, and current in-game information in Abstract, wherein state information is data from one or more sources analyzed and used to determine or update probabilities associated with the outcomes in Para. 183-184);
the at least one user device placing at least one bet on at least one aspect of the live sporting event via an interactive graphic user interface (GUI) (e.g., users may place bets and otherwise interact with the system and other users via an interface in Para. 115 and front end server 2a may interact with users 10 and gaming agents 12 to provide event-related information and receive bets in Para. 199); 
the at least one user device transmitting the at least one bet to the at least one computing platform (e.g., users may place bets and otherwise interact with the system and other users via an interface in Para. 115 and front end server 2a may interact with users 10 and gaming agents 12 to provide event-related information and receive bets in Para. 199); and
the at least one computing platform determining a wagering result for the live sporting event (e.g., the system may then resolve all bets related to the associated betting market in Para. 234).
But Amaitis although teaching “[m]ethods and systems are provided for managing a wagering system” and “[i]n one exemplary embodiment, state information of a live event such as a sports game may be received in real time” (abstract), lacks in explicitly teaching wherein the at least one user device is located beyond a predetermined distance of the live sporting event and time-coding the bet.  In a related disclosure, Williams teaches various embodiments that may generally relate to mobile gaming, location determination, mobile devices, and authentication (see abstract).  More particularly, Williams teaches a gaming service provider, once a user is provided access to gaming activities, for example, may re-determine the location of a device to ensure the device is still in a permitted location, wherein that permitted location may include a geofence including a location outside the geofence (i.e., beyond a predetermined distance of an event Para. 297) and a request may be processed and/or information may be updated, for example, one or more timestamps of last actions may be updated (i.e., a time-coded bet in Para. 222).  Williams states that by “[i]n some embodiments, various procedures and/or apparatus may be used to ensure security, authenticity, and/or locations of a customer and/or device” (Para. 32).  As such, it would have been obvious to one of ordinary skill in the art before the effective date of the invention to modify the live event wagering system of Amaitis to include the security and authenticity features of Williams in order to provide a fair and secure wagering system, as beneficially taught by Williams.

Regarding claim 19, Amaitis further teaches the at least one computing platform delaying to release the live event data publicly (e.g., two-second delay in Para. 102).
Regarding claim 20, Amaitis further teaches the analyzing the live event data comprises applying at least one of statistical data, graphics and scoring to the live event data (e.g., betting interface overlay in Para. 115).
Regarding claim 1, Amaitis teaches a system for live sporting event wagering, comprising:
a multiplicity of sensor devices (e.g., cameras and data provided including current weather conditions in Para. 131 and Para. 133), a multiplicity of user 
wherein the multiplicity of sensor devices and the multiplicity of user devices are constructed and configured in network communication with the at least one computing platform (e.g., servers 2 coupled to one or more data providers 8a-8n, one or more end users 10a-10n in Para. 126);
wherein the multiplicity of sensor devices is configured to capture and transmit live event data relating to a live sporting event to the at least one computing platform in real time (e.g., data provider 8 may provide event and/or wager-related information in real time in Para. 131-133); 
wherein the at least one computing platform is configured to analyze the live event data, thereby creating analyzed data (e.g., server 2 may store, access and otherwise interact with various sources of data in Para. 140-141 and wherein state information is data from one or more sources analyzed and used to determine or update probabilities associated with the outcomes in Para. 183-184);
wherein the at least one computing platform is configured to set odds for wagering in the live sporting event based on the analyzed data in real time (e.g., odds for each event, such as a strike-out, may be calculated based on an odds database and algorithm stored on the system and the algorithm may use information from the real sport (such as a player's batting average), may be updated based on in-game events in Para. 113, and during the event, a plurality of possible future states of the event and their associated 
wherein the multiplicity of user devices is configured to place bets on at least one aspect of the live sporting event and transmit the bets to the at least one computing platform via an interactive graphical user interface (GUI) (e.g., users may place bets and otherwise interact with the system and other users via an interface in Para. 115 and front end server 2a may interact with users 10 and gaming agents 12 to provide event-related information and receive bets in Para. 199); and 
wherein the at least one computing platform is configured to determine at least one betting outcome relating to the live sporting event (e.g., the system may then resolve all bets related to the associated betting market in Para. 234).
But Amaitis although teaching “[m]ethods and systems are provided for managing a wagering system” and “[i]n one exemplary embodiment, state information of a live event such as a sports game may be received in real time” (abstract), lacks in explicitly teaching wherein the multiplicity of user devices is located beyond a predetermined distance of the live sporting event and time-coding bets.  In a related disclosure, Williams teaches various embodiments that may generally relate to mobile gaming, location determination, mobile devices, and authentication (see abstract).  
But Amaitis as modified by Williams, although teaching managing wagering systems for live betting, lacks in explicitly teaching automatically coding the bet with a time the bet was placed.  In a related disclosure, Mattice teaches controlling a wager-based game played at a gaming system on a handheld device (see abstract).  More particularly, Mattice teaches player instruction may be automatically determined and recorded, wherein instructions include wager instructions and stored with the wager instructions is a timestamp (i.e., automatically coding the bet with a time the bet was placed Para. 378).  Mattice discloses that stored player information may be used, for example, to facilitate subsequent access, retrieval and/or analysis of the player movement/gesture information (Para. 222).  As such, it would have been obvious to one 
Regarding claim 2, Amaitis further teaches the multiplicity of sensor devices comprises at least one camera, at least one location tracking device, at least one biometric device, and/or at least one weather sensor device (e.g., cameras and state identification module 28 for processing video or other image information to determine information about the state of an event such as a game, e.g., the location of a football at the end of a play when a referee signals the end of the play (i.e., location tracking device) in Para. 133 and Para. 181, wherein the use of alternative language, in claim 2, does not require the specific use of a weather sensor device in the system).
Regarding claim 3, Amaitis further teaches the live event data comprises video data, location data, distance data, trajectory data, position data, movement data, speed data, velocity data, biometric data, and/or weather condition data (e.g., a video broadcast in Para. 133 and state identification module 28 for processing video or other image information to determine information about the state of an event such as a game, e.g., the location of a football at the end of a play when a referee signals the end of the play (i.e., location or position or movement data) in Para. 181, wherein the use of alternative language, in claim 3, does not require the specific use of a weather sensor device in the system).
Regarding claim 4, Amaitis further teaches the at least one computing platform is cloud-based (e.g., server 2 in Para. 122).
Regarding claim 5, Amaitis further teaches the at least one computing platform is decentralized (e.g., server 2 in Para. 122).
Regarding claim 6, Amaitis further teaches the at least one computing platform is a blockchain-based computing platform (e.g., encryption in Para. 76).
Regarding claim 7, Amaitis further teaches the blockchain-based computing platform is further configured to facilitate transactions regarding the wagering result by cryptocurrencies (e.g., using a currency in Para. 268-269).
Regarding claim 8, Amaitis further teaches the at least one computing platform is further configured to access historical data relating to players in the living sporting event (e.g., the data may also comprise historical information about people or other entities associated with an event, and any other information that is related to an event in Para. 108, Para. 118, and Para. 131).
Regarding claim 9, Amaitis further teaches the historical data comprises historical performance data and scoring data for the players in previous games (e.g., the data may also comprise historical information about people or other entities associated with an event, and any other information that is related to an event in Para. 108, Para. 118, and Para. 131).
Regarding claim 10, Amaitis further teaches a global positioning system (GPS) providing security and rules application for data from the multiplicity of sensor devices and the multiplicity of user devices (Para. 176).
Regarding claim 11, Amaitis as modified by Williams teaches a geofencing system providing security and rules application for data from the multiplicity of sensor devices and the multiplicity of user devices (Williams – Para. 297).
Regarding claim 12, Amaitis further teaches the at least one computing platform comprises at least one rules engine for the live sporting event (e.g., a sporting event played by human players according to predetermined rules that are used to determine at least one winner of the sporting event in Para. 119).
Regarding claim 13, Amaitis further teaches the at least one rules engine is operable to provide delay or lag in releasing the live event data publicly (e.g., two-second delay in Para. 102).
Regarding claim 14, Amaitis further teaches the at least one computing platform is operable to register the bets upon receiving the bets from the multiplicity of user devices (e.g., system for determining probabilities and odds for the potential outcomes, create a market for placing wagers on the in-game event, and pay winners in Para. 117).
Regarding claim 15, Amaitis further teaches the at least one computing platform is operable to reject the bets based on at least one rules engine for the live sporting event (Para. 257, Para. 156, and Para. 169).
Regarding claim 21, Amaitis further teaches the at least one bet is for in-play or event betting (e.g., bets on in-game event in Para. 111).
Response to Arguments
Applicant’s first argument with respect to the time-code in claims 1 and 16-17 have been considered but are moot in view of the new ground(s) of rejection.  A new reference (Mattice) has been applied to the claims.
Applicant's second and third arguments filed 01/06/2021 have been fully considered but they are not persuasive.

Examiner respectfully disagrees.
The language of claim 1 merely claims “a multiplicity of sensor devices,” thus, without further specific clarity on what said sensor devices are and are doing the system of Amaitis including video broadcasts, current weather conditions, data providers comprise a processor, information service, or other entity that publishes or otherwise provides information concerning an event or performance parameter to server 2. For example, a data provider 8 may comprise a data feed, sports announcer, event secretary or record-keeper, data service, website, or other source of information 
Regarding the 35 USC 103 rejection, Applicant argues, “Thirdly, Amaitis does not disclose the analysis of sensor data by the computing platform to produce analyzed data. While Amaitis may disclose that the “server 2 may store, access and otherwise interact with various sources of data,” there is no disclosure of this interaction incorporating any sort of analysis of the data, which means that any analysis of the data occurs before the data is received by the server. This is also evident through the lack of disclosure of any sort of analyzed data being aggregated in the server.
In addition, the claimed invention includes all of the allowable subject matter in U.S. Application No. 15/636,297 issued as U.S. Patent No. 10,453,311 which is the parent of the present application.”
Examiner respectfully disagrees.

In light of the above analysis, the claimed invention fails to demonstrate patentability over the prior art and knowledge of one of ordinary skill in the art.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHASE E LEICHLITER whose telephone number is (571)270-7109.  The examiner can normally be reached on Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571)272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.